Title: From Thomas Jefferson to John Shee, 29 January 1808
From: Jefferson, Thomas
To: Shee, John


                  
                     Sir 
                     
                     Washington Jan. 29. 08.
                  
                  I have this moment recieved the inclosed bill of lading by the ship Fabius, Capt. Cole, arrived I presume at Philadelphia, and charged with the articles therein stated. I have noted on the back of the bill the amount of the articles contained in it, by which you can ascertain the duties. be so good as to let me know their amount, adding thereto the 8.09 D and 1.81 D due on former accounts (and any other which I may have omitted in my memorandums, if any) and the whole shall be remitted to you in one bill. I have suffered the two little sums abovementioned to lie till they could be included with a larger, because the bank does not like to draw for such small sums. be so good as to forward the packages by the first safe vessel coming to this place or it’s vicinities, as the articles are wanting. I salute you with great esteem & respect. 
                  
                     Th: Jefferson 
                     
                  
               